224 S.W.3d 672 (2007)
STATE of Missouri, Respondent,
v.
Shirley TUCKER, Appellant.
No. WD 66441.
Missouri Court of Appeals, Western District.
June 12, 2007.
Rosemary Ellen Percival, Asst. Appellate Defender, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, for Respondent.
Before, PATRICIA A. BRECKENRIDGE, P.J., JAMES M. SMART, JR., and RONALD R. HOLLIGER, JJ.

Order
PER CURIAM.
Shirley Tucker appeals her conviction for the felony of endangering the welfare of a child in the first degree.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).